Citation Nr: 1617543	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  08-38 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for cervical spine degenerative disc disease (DDD).

2.  Entitlement to an evaluation in excess of 30 percent for cervicalgia associated with cervical spine DDD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969 with subsequent Air Force National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2006 and December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York and Huntington, West Virginia, respectively.  The case has since been transferred to the RO in St. Petersburg, Florida.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a July 2010 Travel Board hearing.  A transcript of this hearing is of record.

The case was initially brought before the Board in March 2011, at which time the Board remanded, in pertinent part, the issues on appeal for further development.  The matter was subsequently returned to the Board.  In an August 2014 decision, the Board, in pertinent part, denied a higher than 20 percent evaluation for cervical spine DDD, and remanded the claim for a higher than 30 percent evaluation for cervicalgia to comply with the prior March 2011 remand instructions.  The Veteran appealed the August 2014 decision to the Court of Appeals for Veterans Claims (Court).  In a June 2015 Order of the Court granting a Joint Motion for Partial Remand (JMPR), the parties agreed to vacate and remand the August 2014 decision pertaining only to the decision to deny a higher than 20 percent evaluation for cervical spine DDD for compliance with the terms of the JMPR.  Noting the Board's prior remand of the increased evaluation claim for cervicalgia, the JMPR explicitly stated that issue was not encompassed by the motion.  In September 2015, the Board remanded the case for further development in response to the JMPR.  The issues on appeal have since been returned for appellate review.  As discussed below, there has not been substantial compliance with the August 2014 and September 2015 remand instructions, so the matter must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2014, the Board remanded the issue of entitlement to a higher than 30 percent evaluation for cervicalgia.  It determined that the AOJ had failed to comply with its March 2011 remand instructions to afford the Veteran a VA examination to determine the current severity of his service-connected cervicalgia.  Upon remand, the Veteran underwent an October 2014 VA examination for his cervicalgia.  However, the Board finds that the examination was inadequate.  

At the October 2014 VA examination, the examiner noted that the Veteran did not report headaches and reported pain that went up from the shoulders to the top of the neck.  Following a review of the Veteran's medical records, the examiner made the following conclusions:

[T]he veteran's medical record show no diagnosis or treatment for a headache condition.  There is no documentation to support prostrating headaches or hospitalization due to headache.  Medical records show treatment for chronic back pain and chronic neck pain that is cervicalgia.  There is no diagnosis of a headache condition per se.  The veteran's clinical examination today does not support a headache condition.  The veteran has pain in the neck area from the cervical spine condition (cervicalgia).

Despite acknowledging the Veteran's complaints of neck pain, no findings with regard to the severity of his service-connected cervicalgia were made.  Instead, the examiner just discussed the Veteran's lack of headache complaints and diagnosis.  As there was no assessment of the current severity of the Veteran's cervicalgia, the October 2014 VA examination is deemed inadequate for rating purposes.  

Furthermore, a review of the Veteran's recent medical records show that he complained of frequent headaches (January 2013 VA Primary Care Nursing Note), persistent headaches (October 2014 VA Primary Care Note), episodes of headaches (November 2014 VA Primary Care Telephone Note) and "snapping" in neck and an increase in headaches (May 2015 VA Treatment Record).  These reports appear inconsistent with the October 2014 VA examiner's finding that the Veteran had no headache condition.  Therefore, for the reasons addressed above, the increased evaluation claim for cervicalgia must be remanded to obtain an adequate examination and to ensure compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

With regard to the Veteran's increased evaluation claim for cervical spine DDD, and in response to the September 2015 Board remand, the Veteran underwent a December 2015 VA examination.  Specifically, the examiner was asked: (1) to inquire about functional loss and limitation of motion due to pain and to portray the results in an approximation of degrees; if not feasible, then such should be explained in the report; and (2) to inquire about functional loss and limitation of motion due to flare-ups and to portray the results in an approximation of degrees; if not feasible or no flare-ups reported, such should discussed in the report.  

The December 2015 VA examiner made the clinical finding that "pain noted on examination and causes functional loss."  No determination of whether such functional loss could be established in degrees was reported.  In the section of the report regarding flare-ups, the report stated "no response provided."  This statement suggests that the examiner did not complete that section of the report.  The examiner also indicated "no" in response to the inquiry whether there was radicular pain or any other signs or symptoms due to radiculopathy, which is inconsistent with the Veteran's established service-connected cervical radiculopathy.  Based on the foregoing, the Board finds that the December 2015 VA examination is inadequate, and the matter should be remanded to obtain an adequate VA examination in compliance with the remand instructions.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records from Bay Pines dated from August 2015 to the present and from Lee County Outpatient Clinic dated from December 2015 to the present.

2.  Then, the AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected cervicalgia (claimed as headaches).  The claims file, including a copy of this REMAND, should be made available to the examiner.  

To the extent no headache symptoms are found during the examination, the examiner should note any symptoms identified by the Veteran that are attributable to his cervicalgia, including neck pain, and determine, the level of functional impairment, if any, of such symptoms.  

3.  Then, the AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical spine disability.  The claims file, including a copy of this REMAND, should be made available to the examiner.  

The examiner should specifically ask the Veteran about functional loss and limitation of motion due to pain.  The results should be portrayed in an approximation of degrees, if feasible.  To comply with the prior Court's Order, if the examiner determines that such an evaluation is not feasible, this should be stated and discussed in the examination report. 

The examiner should also specifically ask the Veteran about functional loss and limitation of motion due to flare-ups.  The results should be portrayed in an approximation of degrees, if feasible.  If the examiner determines that such an evaluation is not feasible, this should be stated and discussed in the examination report.  If the Veteran does not have flare-ups or any other factors, that fact should be noted as well.

All findings should be fully documented in the examination report.  

4.  In an effort to avoid another remand, the RO/AMC should review the examination reports and ensure that the above issues are addressed.

5.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




